i          i      i                                                                      i       i       i




                                  MEMORANDUM OPINION

                                          No. 04-08-00636-CV

                                   IN RE Michael Joseph KEARNS

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and filed: August 27, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 20, 2008, relator filed a petition for writ of mandamus in which he asks this court

to order the trial court to issue findings of fact and conclusions of law following the trial court’s

rendering of a summary judgment in favor of the real party in interest. Findings of fact are

inappropriate to summary judgments and should be ignored. See Eland Energy, Inc. v. Rowden Oil

& Gas, Inc., 914 S.W.2d 179, 188 n.7 (Tex. App.—San Antonio 1995, writ denied); see also

Linwood v. NCNB Tex., 885 S.W.2d 102, 103 (Tex. 1994) (“findings of fact and conclusions of law

have no place in a summary judgment proceeding”). Accordingly, because findings of fact and

conclusions of law are not appropriate in a summary judgment proceeding, relator has not established

that respondent abused her discretion by failing to file any requested findings or conclusions.


           1
           This proceeding arises out of Cause No. 2007-CI-13911, styled Michael Joseph Kearns v. Sundok Lee
Caraway, filed in the 166th Judicial District Court, Bexar County, Texas.
                                                                                      04-08-00636-CV

Therefore, relator is not entitled to the relief sought, and the petition is DENIED. TEX . R. APP . P.

52.8(a).

       Relator shall pay all costs incurred in this proceeding.



                                                       PER CURIAM




                                                 -2-